United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.W., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
NATIONAL PROTECTION & PROGRAMS
DIRECTORATE, FEDERAL PROTECTION
SERVICE, New York, NY, Employer
__________________________________________
Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)
)

Docket No. 13-1846
Issued: February 21, 2014

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

On August 5, 2013 appellant, through his attorney, filed a timely appeal from the July 3,
2013 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP), which
found that his reconsideration request was untimely and did not present clear evidence of error.
The appeal was docketed as number 13-1846.
By decision dated February 9, 2011, OWCP denied appellant’s claim for an occupational
injury due to exposure from the dust and toxic fumes in the air caused by the collapse and
destruction of the World Trade Center on September 11, 2001. It found the medical evidence
insufficient to establish a causal relationship between the claimed medical conditions of asthma
and obstructive sleep apnea and his work exposure on and after September 11, 2001.
In a January 20, 2012 letter, appellant requested reconsideration and submitted medical
evidence in support of his request. OWCP received the reconsideration request and evidence on
January 23, 2012. In a May 24, 2012 letter, appellant requested a decision be rendered on his
reconsideration request. In a June 6, 2012 letter, OWCP advised him that a request for
reconsideration was never received. Appellant then resubmitted the January 20, 2012 request for
reconsideration along with additional medical evidence. By decision dated July 3, 2013, OWCP
denied his reconsideration request on the grounds that it was untimely filed and failed to present
clear evidence of error on the part of OWCP.

The record reflects that appellant’s request for reconsideration was timely. Section
10.607(a) of the implementing regulations provide that an application for reconsideration must
be received within one year of the date of OWCP’s decision for which review is sought.1 The
Board notes that the last merit decision was dated February 9, 2011 and appellant’s request for
reconsideration was originally received by OWCP on January 23, 2012. As appellant’s request
was received by OWCP on January 23, 2012, it was timely filed.
The Board finds that OWCP improperly reviewed the evidence under section 8128 and
the clear evidence of error standard. As appellant made a timely request for reconsideration of
the last merit decision, which was dated February 9, 2011, OWCP should have reviewed her
request under the standard for a timely request,2 as opposed to the standard for untimely requests.
The Board will set aside OWCP’s July 3, 2013 decision and remand the case for an
appropriate final decision on appellant’s timely request for reconsideration.
IT IS HEREBY ORDERED THAT the July 3, 2013 decision is set aside and remanded.
Issued: February 21, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

1

20 C.F.R. § 10.607(a).

2

See id. at 10.606(b).

2

